Exhibit 21.1 List of Subsidiaries of Summit Hotel Properties, Inc. Name State of Incorporation or Organization Summit Hotel OP, LP Delaware Summit Hotel GP, LLC Delaware Summit Hotel TRS, Inc. Delaware Summit Hotel TRS II, Inc. Delaware Summit Hospitality I, LLC Delaware Summit Hospitality V, LLC Delaware Summit Hospitality VI, LLC Delaware Summit Hospitality VIII, LLC Delaware Summit Hospitality IX, LLC Delaware Summit Hospitality XII, LLC Delaware Summit Hospitality XIII, LLC Delaware Summit Hospitality XIV, LLC Delaware
